DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1 and 11, the closest prior art teaches that it was known at the time the application was filed to determine a candidate video segment and comparing the candidate with a reference video frame to determine whether there is a match. The prior art teaches that the frames are matched using motion vectors (see U.S. 2014/0169471 Figs. 1 & 8).
However, the prior art, alone or in combination, does not appear to teach or suggest that the reference video segment and the candidate video segment are frame-aligned first, then the frame-aligned pair is used to create a pixel-aligned candidate-reference video segment pair. The pixel and frame aligned pair is used to determine whether the candidate video segment is a match or not a match.
Furthermore, the subject matter of claims 2 and 12 of the instant application (i.e., the digital profile used to determine the candidate video segment is an audio spectrograph or an acoustic fingerprint), does not appear to be taught by the prior art of record. 
Claims 2-10 and 12-20 are allowable for the same reason as claims 1 and 11 discussed above due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667